 

mo CO N DB WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:86-cr-00213-LJO Document 6 Filed 09/10/19 . Page 1 of 2

HEATHER E. WILLIAMS, Bar #122664
Federal Defender
CHARLES J. LEE, Bar #221057

 

 

Assistant Federal Defender SEP 1 0 2019
' Branch Chief, Fresno Office
2300 Tulare Street, Suite 330 | EASTERN DISTHIOT Goa eA
Fresno, California 93721-2226 BY,
Telephone: (559) 487-5561 | “DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT -
FOR THE EASTERN DISTRICT OF CALIFORNIA

In Re: © Case No. 1:86-cr-00213-LJO-2

MICKEY LYNN SHOOK, APPLICATION AND [PRO

ORDER APPOINTING COUNSEL
Parolee. -

(Parole Revocation)

mee eee Ngee Sree Nee” Some” See”

 

Parolee, Mickey Shook, through the Federal Defender for the Eastern District of
California, hereby requests appointment of counsel. . |

Through United States Probation Officer Nicole Wright, Mr. Shook has requested
appointment of counsel to represent him at his preliminary interview and hearing. -

Attached is Mr. Shook’s financial statement (Doe. 5). Upon review of same, it is

respectfully recommended that counsel be appointed to assist him in this regard.

Dated: September S , 2019 Lt, dom VW hZ_
CHARLES J. LEE ~

Assistant Federal Defender
Branch Chief, Fresno Office

ORDER

Having satisfied the Court that parolee, Mickey Lynn Shook, is unable to retain counsel,

3006A.

  

the Court hereby appoints counsel pursuant to 18 U. Sy .

_ Dated: September | V O sng t Mh

gfe intel A. McAULIFFE
ITED STATES MAGISTRATE JUDGE

 

 

 
